Citation Nr: 0331269	
Decision Date: 11/13/03    Archive Date: 11/25/03	

DOCKET NO.  00-04 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for right foot tinea pedis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had active military service from November 1975 to 
February 1976, and from January 1978 to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied service 
connection for right foot tinea pedis.  This issue is now 
ready for appellate review.  

During the pendency of this appeal, other issues were decided 
by the RO with which the veteran disagreed.  Some of these 
issues were later withdrawn by the veteran.  With respect to 
the veteran's feet, a January 1999 rating decision granted 
service connection for traumatic arthritis of both feet with 
noncompensable evaluations and, in June 1999, the veteran 
disagreed and argued that a 10 percent evaluation for each 
joint affected by arthritis was warranted.  In November 2002, 
the RO issued a rating action granting the veteran an 
increased evaluation to 10 percent each for right and left 
foot traumatic arthritis.  This rating action stated that, in 
consideration of the specific request of the veteran's June 
1999 notice of disagreement, these 10 percent evaluations 
were considered a complete grant of the benefits sought on 
appeal.  The veteran was notified of this rating action and 
did not submit a notice of disagreement or otherwise dispute 
the evaluations assigned.  The proper evaluations for 
arthritis of each foot having been decided, the sole issue 
remaining is entitlement to service connection for right foot 
tinea pedis.

The Board notes that the representative submitted argument 
contesting this issue and further pointing out that the 
veteran had received a diagnosis of gouty arthritis of both 
great toes.  The Board would point out, however, that the 
award of service connection for traumatic arthritis of both 
feet is based solely upon evidence of gout and/or arthritis 
of each great toe, which has already been service connected 
and assigned 10 percent evaluations each.  

The 1945 Schedule for Rating Disabilities (Schedule) provides 
at 38 C.F.R. § 4.71(a), Diagnostic Code 5017 (2003), the 
rating criteria for gout.  It is provided that a particular 
list of similar disorders will be rated on the limitation of 
motion of affected parts, as degenerative arthritis, except 
gout, which will be rated under Diagnostic Code 5002 as 
rheumatoid arthritis.  Rheumatoid arthritis, as an active 
process, warrants a 20 percent evaluation with one or two 
exacerbations a year in a well-established diagnosis.  A 
higher evaluation requires combinations of symptoms 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  If gout 
was not considered an active process, it would then be rated 
for chronic residuals such as limitation of motion, 
ankylosis, or other symptoms generally considered under other 
rating criteria governing compensable awards for arthritis or 
other orthopedic disability.  

In its November 2002 rating decision, the RO granted 
10 percent evaluations each for the veteran's feet based 
essentially upon findings of mild degenerative changes of 
each great toe, bilaterally, combined with some limitation of 
motion of each foot, in accordance with Diagnostic Codes 
5284-5010.  The Board finds that this, in essence, duplicates 
an evaluation which otherwise could have been provided for 
the veteran under Diagnostic Code 5002, as an analogous 
rating for gout, with one or two exacerbations per year in a 
well-established diagnosis.  That is, the Schedule 
essentially treats gout as a form of rheumatoid arthritis 
which may or may not involve an ongoing systemic process.  
The claim of service connection for right foot tinea pedis is 
not inextricably intertwined with the separately assigned 
evaluation for arthritis or gout of the left and right great 
toes.

Finally, the veteran had requested a Travel Board hearing and 
he was notified of such hearing to be conducted in November 
2001.  The record reveals that the veteran failed to appear 
for this hearing, and there is no request for another Travel 
Board hearing on file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the pending appeal has been requested or 
obtained.

2.  Although there was a notation with respect to tinea pedis 
of the right foot on an occasion during service, this was not 
shown to be a chronic condition at any time during or after 
service, and no post-service medical evidence or VA 
examination reveals that the veteran has right foot tinea 
pedis.


CONCLUSION OF LAW

Right foot tinea pedis was not incurred or aggravated in line 
of duty in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimant's in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims. 

A review of the record reveals that the RO has complied with 
the duties to assist and notify in the issue presented for 
appellate review.  The initial rating action on appeal in 
February 1988 and multiple subsequent rating actions and 
statements of the case clearly informed the veteran of the 
laws and regulations governing awards of service connection 
generally, and specifically informed him that service 
connection for right foot tinea pedis had been denied in the 
absence of any evidence that he had such a diagnosis.  

The veteran was specifically notified of the provisions of 
VCAA and of the duty to notify and assist in correspondence 
posted in August 2002.  This notice informed the veteran of 
what evidence was necessary to substantiate his claim and 
specifically notified him of the evidence which he would be 
responsible to submit and notified him that the RO would 
assist him in the collection of any evidence which he might 
reasonably identify.  At this time, the veteran was informed 
that he should submit this evidence within 60 days, but he 
was also informed that if he sent evidence at any time within 
one year from this notification that, that evidence would be 
considered and that any payments made based upon that claim 
might be payable from the date of his initial claim.  

The veteran was again notified of VCAA, of the evidence 
necessary to substantiate his claim, and of the evidence he 
was responsible to submit and of the RO's willingness to 
assist him in the collection of any evidence he might 
reasonably identify in October 2002.  This letter requested 
that the veteran submit evidence within 30 days, but again 
indicated that any evidence submitted within one year of the 
date of this notification would be considered, and any 
payment authorized based on this evidence could be made 
effective from the date of the initial claim.  

The veteran was most recently again apprised of VCAA and the 
duties to assist and notify in May 2003.  This letter 
requested that evidence be submitted within 30 days but 
specifically informed him that he could take longer than 30 
days to send the evidence and that he had up to one year to 
submit evidence to preserve an effective date for any 
authorized payment from the date of initial claim.  This 
claim has been in development since the claim initiating this 
appeal was received in November 1997.  The veteran did not 
specifically mention right foot tinea pedis in this claim.  

The veteran's service medical records were collected, all 
records of the veteran's treatment with VA have been 
collected, and the veteran was provided with multiple VA 
examinations which are adequate for rating purposes.  The 
evidence on file does not show, nor does the veteran argue 
that there is any additional relevant evidence available 
which is uncollected for review.  Upon request, the veteran 
was scheduled for a hearing, but he failed to appear 
therefor.  At this point, the Board concludes that there is 
no reasonable possibility that any further assistance would 
aid in substantiating the veteran's claim.  The Board finds 
that the duties to assist and notify of VCAA have been 
satisfied in full with respect to the issue remaining on 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Analysis:  The extensive service medical records on file do 
indicate that the veteran was noted to have a blister on the 
right foot with a right great toe ingrown toenail, and tinea 
pedis.  There are, however, no indications in the service 
medical records that the veteran incurred a chronic form of 
tinea pedis or athlete's foot on either the right or left 
foot during the remainder of active military service.  The 
physical examination for retirement from service in June 1997 
indicated that the skin was normal and there was no notation 
of tinea pedis of the feet.  Additionally, although the 
veteran made numerous notations with respect to his own 
report of medical history at separation, he made no complaint 
with respect to tinea pedis of either foot.

A VA general medical examination in December 1997 noted 
bilateral foot pain, but examination revealed no clubbing, 
cyanosis, or edema and the skin examination was normal.  A 
more specific VA examination of the feet completed the same 
month in December 1997 contained the veteran's complaint that 
his feet did well until he ran, but since he was not in the 
military anymore and did not run, his feet were relatively 
asymptomatic.  Physical examination revealed no abnormalities 
and there was no break down or callosities noted.  The skin 
was intact.  The impression from examination was a history of 
bilateral foot pain with no particular objective clinical 
findings.  X-ray studies suggested some abnormality of the 
DIP joints of both fifth toes, and slight degenerative 
changes.  

A VA examination of the feet in October 2002 recorded a 10-
degree right foot plantar flexion posture and the left foot 
had a 5-degree plantar flexion posture.  Both feet were 
tender to palpation at the first MTP joint of the great toes.  
X-ray studies revealed mild degenerative changes noted in the 
first MTP's of the great toes, bilaterally, and the 
examinations were otherwise unremarkable.  Multiple flares of 
the great toes were noted and the assessment was gouty 
arthritis of the great toes, bilaterally. 

A clear preponderance of the evidence of record is against 
the veteran's claim for service connection for right foot 
tinea pedis.  Although tinea pedis or athlete's foot was 
noted on an occasion during service, this event appears to 
have been acute, and transitory, and resolved without 
residual, prior to service separation because there is a 
complete absence of any evidence of chronic right foot tinea 
pedis at any time during or after active military service.  

Tinea pedis is not noted in any of multiple VA examinations 
conducted in December 1997 and October 2002.  Although other 
findings of arthritis and gout of both great toes have been 
confirmed, service connection has been granted for this 
disability with separate compensable evaluations for each 
foot.  Separate and apart from mild degenerative arthritis 
and/or gout of each great toe, there is simply a complete 
absence of any evidence on file which reveals a chronic 
condition of right foot tinea pedis.  In the absence of such 
evidence, the preponderance of the evidence is against the 
claim, and this claim must be denied.


ORDER

Entitlement to service connection for right foot tinea pedis 
is denied.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

